ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that a letter of admonition should be issued to FREDERIC L. MARCUS of NEWARK, who was admitted to the bar of this State in 1974, for violation of RPC 1.16(d) (failure to protect client’s interests upon termination of representation) and RPC 8 .4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.